SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 12, 2010 Spectral Capital Corporation (Exact name of registrant as specified in its charter) Nevada 000-50274 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 701 Fifth Avenue, Suite 4200, Seattle, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(888)366-6115 formerly FUSA Capital Corporation (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 14, 2010, Alexander Khersonski resigned as a member of our board of directors, effective August 14, 2010. Item 9.01 Financial Statements and Exhibits None. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Spectral Capital Corporation /s/ Jenifer Osterwalder Jenifer Osterwalder President, Principal Executive Officer, Principal Financial Officer Date: August 17, 2010 3
